UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 ELBIT VISION SYSTEMS LTD. (Name of Issuer) Ordinary Shares, Par value NIS1 Per Share (Title of Class of Securities) M37576101 (CUSIP Number) YARON MENASHE, BAREKET 7,INDUSTRIAL PARKCAESAREA, P.O. BOX3047, CAESAREA, ISRAEL +972-4-6107609 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 27, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D 1 NAME OF REPORTING PERSON YARON MENASHE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ISRAEL NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 21,646,898 (1)(2) 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 21, 646,898 (1)(2) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21, 646,898 (1)(2) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 28.89% 14 TYPE OF REPORTING PERSON IN (1) On May 27, 2010, the Reporting Person entered into a share purchase agreement with M.S.N.D. Real Estate Holdings Ltd. ("MSND"), pursuant to which the Reporting Person purchased 16,368,403 ordinary shares of Elbit Vision Systems Ltd., and warrants to purchase 5,166,495 ordinary shares of Elbit Vision Systems Ltd., of which 4,666,020 are exercisable at a price per share of $0.139 and 500,475 are exercisable at a price per share of $0.45. (2) This amount includes (i) an aggregate of 5,166,495 ordinary shares of Elbit Vision Systems Ltd., that may be acquired upon the exercise of a warrant exercisable within 60 days of the date of this Schedule and (ii) an aggregate of 94,500 ordinary shares of Elbit Vision Systems Ltd.,issuable upon the exercise of option exercisable within 60 days, granted to the Reporting Person pursuant to various option agreement entered into between Elbit Vision Systems Ltd., and the Reporting Person inAugust 2003, December2004, February 2006, December 2006 and February 2008. SCHEDULE 13D This Statement on Schedule 13D (this “Statement”) is being filed on behalf of the undersigned and realates to the ordinary shares, nominal value 1.00 New Israeli Shekels per share (the “Ordinary Shares”), of Elbit Vison Systems Ltd., a company organized under the laws of Israel (the“Issuer”).Capitalized terms used herein but not otherwise defined herein shall have the meanings set forth in the Schedule 13D. Item 1.
